ACCEPTED
                                                                                 03-15-00261-CV
                                                                                         6310378
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            7/31/2015 1:21:22 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                            NO. 03-15-00261-CV

                                                                 FILED IN
                         In the Third Court of Appeals    3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          7/31/2015 1:21:22 PM
                                 Austin, Texas
                                                            JEFFREY D. KYLE
                                                                  Clerk



            THOMAS D. YOUNG A/K/A T. DAVID YOUNG, APPELLANT

                                       v.

                   JP MORGAN CHASE BANK, N.A., APPELLEE


                APPEAL FROM CAUSE NO. D-1-GN-12-000590
              126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                      HON. DARLENE BYRNE PRESIDING


APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Thomas D. Young a/k/a T. David Young




                                       i
                           GROUNDS FOR MOTION

1. Appellant’s Brief is due to be filed in Court on July 31, 2015.

2. Appellant’s counsel had a family crisis occur which resulted in Counsel needing
   to care for his 5 children.

3. Counsel will also be leaving for an out-of-town trip beginning August 1st
   through August 18th. Counsel is in need of more time to adequately draft and
   file Appellant’s Brief.

4. Appellant is asking for an extension until August 24, 2015.

5. This is Appellant’s second unopposed request for an extension.

                                     PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion.



                                       Respectfully submitted,


                                           /s/ Stephen Casey

                                       Stephen Casey
                                       Texas Bar No. 24065015

                                       595 Round Rock West Drive, Suite 102
                                       Round Rock, Texas 78681
                                       Telephone: 512-257-1324
                                       Fax: 512-853-4098
                                       stephen@caseylawoffice.us




                                          1
                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsel, Marcie L.
Schout, via e-mail on July 31, 2015. Opposing counsel is unopposed to the Motion
for Extension of Time to File Appellant’s Brief.


                                       /s/Stephen Casey


                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Friday, July 31, 2015, on the following via electronic transmission:


      Marcie L. Schout
      Quilling, Selander, Lownds,
      Winslett, & Moser, P.C.
      2001 Bryan Street, Suite 1800
      Dallas, TX 75201
      mschout@qslwm.com


                                       /s/ Stephen Casey




                                          2